i          i        i                                                                       i       i       i




                                    CONCURRING OPINION

                                           No. 04-08-00547-CR

                                      Anthony Joseph HERRERA,
                                               Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                        From the County Court at Law No.1, Bexar County, Texas
                                        Trial Court No. 232454
                                 Honorable Al Alonso, Judge Presiding1

Opinion by: Karen Angelini, Justice
Concurring opinion by: Sandee Bryan Marion, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: July 29, 2009

           I concur in the majority’s judgment; however, for the reasons set forth in my concurring

opinion in Urdiales v. State, No. 04-08-00546-CR, 2009 WL 1883932 (Tex. App.—San Antonio

July 1, no pet. h.), I urge the Legislature to amend its definition of “race” because the “statutory




         … The Honorable Brenda Chapman presided over the motion to set aside the information. The Honorable Al
           1

Alonso signed the judgment.
Concurring Opinion                                                                   04-08-00547-CR

definition places an ordinary law-abiding person into the position of committing an offense, even

if he is otherwise observing the speed limit, simply by using his vehicle to pass another vehicle.”

Id. at *5.

                                                      Sandee Bryan Marion, Justice

DO NOT PUBLISH




                                                -2-